DETAILED ACTION
This Office action is in response to the applicant's filing of 05/17/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/17/2021 has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,010,974 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,010,974 recite the entirety of limitations of claims 1-20 of the instant application. For example, application claims 1, 6, and 17 are anticipated by patent claims 1, 7, and 17 because patent claims 1, 7, and 17 recite additional features such as “in response to determining that the client device is capable of presenting AR advertisements, that the AR criteria is satisfied, and that the first application [[has]] does not have access permission to the camera, sending, for presentation through the first application and by the client device, a first non-AR version of the first advertisement that includes a first selection option request to receive a first AR version of the first advertisement subsequent to sending the first non-AR version of the first advertisement, receiving a first selection of the first selectable option request; in response to receiving the first selection, sending, for presentation through the first application and by the client device, a first AR version of the first advertisement that includes a first AR content receiving, from a second application executing on the client device, a second request for a second advertisement that is to be presented by the client device through the second application determining that the second application does not have access permission to the camera of the client device for use in presenting AR content; and in response to determining that the client device is capable of presenting AR content, that the AR criteria is satisfied, and that the second application does not have access permission to the camera, sending for presentation by the client device, a second non-AR version of the second advertisement with a second selectable option request to receive a second AR version of the second advertisement” wherein application claims 1, 6, and 17 do not recite these features and are essentially broader than patent claims 1, 7, and 17. Therefore patent claims 1, 7, and 17 of Patent No. 11,010,974 is in essence a “species” of the generic invention of application claims 1, 6, and 17. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 2-5 (Dependent on claim 1), claims 7-16 (Dependent on claim 6), and claims 18-20 (Dependent on claim 17) do not cure the deficiencies of the independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 21-40 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 1-5 recite a system and claims 6-20 recite a method. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 recites a system and independent claims 6 and 17 recite a method for sending an AR advertisement based on a client being capable of receive AR content and the client providing permission. Under Step 2A, Prong I, claims 1, 6, and 17 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Sending an AR advertisement based on a client being capable of receive AR content and the client providing permission is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales and mathematical concepts; such as relationships, formulas/equations, and calculations. Other limitations to the claims include receiving, from a client device and in connection with a request for an advertisement to be presented on the client device through an application executing on the client device, a plurality of device characteristics associated with the client device; determining, based at least in part on the plurality of device characteristics, an augmented reality ("AR") capability of the client device; determining, based at least in part on the AR capability of the client device and a component access permission associated with the application, an advertisement type; generating an advertisement including a content corresponding to the advertisement type; and sending, for presentation on the client device through the application, the advertisement. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 6, and 17 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 6, and 17 recite the following additional elements: Client Device, Processor(s), and Memory(s). These additional elements in claims 1, 6, and 17 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. client device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 1, 6, and 17 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “general purpose computing system” elements, ¶ [0119], which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-5, 7-16, and 18-20 further recite the system of claim 1 and the method of claims 6 and 17, respectively. Dependent claims 2-5, 7-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 6, and 17. For example, claims 2-5, 7-16, and 18-20 further describe limitations for sending an AR advertisement based on a client being capable of receive AR content and the client providing permission – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-5, 7-16, and 18-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.




Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-10, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2018/0349946 to Nguyen.

With respect to Claim 1:
Nguyen teaches:
A computing system, comprising: one or more processors; and a memory storing program instructions that when executed by the one or more processors cause the one or more processors to at least (Nguyen: ¶ [0005] [0006]): 
obtain, from a first client device, a first request for an advertisement that is to be presented on the first client device through a first application executing on the first client device (i.e. user requests ads which includes device characteristics) (Nguyen: ¶ [0029] “The ad exchange 118 and/or DSPs 120 may be provided with suitable application program interfaces (APIs) and associated data structures to request AR native ads spaces according to the teachings herein for purposes of an example embodiment as will be set forth in detail further below.”); 
obtain a plurality of first device characteristics associated with the first client device (i.e. obtain device characteristics such as environmental data associated with the device) (Nguyen: ¶ [0030] “In a further arrangement, ARNAP 112 may also be interfaced with various additional sources of data, which may be hosted or managed by one or more third-party networks, entities, private/public enterprises, or operators, whereby user/subscriber profiles, past AR/MR environment and usage data pertaining to the subscribers, and other third-party data may be selectively/optionally utilized in selecting, assigning and placing native AR ads in an example embodiment of the present invention…Environment data 124 obtains past and/or present data for the AR environments in different geolocations, which may be used in an example embodiment to enhance the real-time ORS data for the respective users/subscribers. For instance, another AR user/device nearby may also be connected and their data can be used as well by ARNAP 112, especially if the environment data from other AR user/device is of better quality, for example. Past environment data can be useful from a historical perspective, which could come from current user AR device sensors or others in the same location or vicinity.”); 
determine, based at least in part on the plurality of first device characteristics, that the first client device is capable of presenting augmented reality ("AR") content (i.e. determining that the device is capable of running the augmented reality application based on device characteristics) (Nguyen: ¶¶ [0020] [0021] “Further, in one or more example embodiments set forth herein, generally speaking, an element, component or module may be configured to perform a function if the element is capable of performing or otherwise structurally arranged or programmed under suitable executable code to perform that function…. Subscriber end stations, client devices or customer premises equipment (CPE) may comprise any device configured to execute, inter alia, an AR/MR client application and/or a HTTP-based download application for receiving live/stored AR content from one or more AR content providers as well as real-time AR-based native advertisements, e.g., via a suitable access network or edge network arrangement based on a variety of access technologies, standards and protocols.”); 
in response to the determination that the first client device is capable of presenting AR content: obtain a first component permission associated with the first application (i.e. upon initializing the AR application, the user is giving permission to access sensory/biometric data of the environment from the camera) (Examiner notes that if a user is prompted and has given an application access permission to present AR content, then it is inherently taught that the device must be capable of presenting AR content) (Nguyen: ¶ [0035] “Upon initialization of the AR device (s), ARNAP 112 may be configured to generate or provide suitable AR content from an AR publisher for the respective AR/MR device 102 depending on the AR application launched by the subscriber (block 404). In one arrangement, ARN AP 112 may provide the AR content upon startup, with or without default advertisements for presentation in the AR display. As the AR/MR device 102 is turned on ( or at some point after commencing the AR session), various pieces of biometric, sensory and/environmental data from the AR/MR device 102 and/or associated sensors and peripherals may be uploaded (either automatically or manually under user control) to ORS 108 and/or SMS 110 via respective interfaces 206, 208 (block 406).”); and 
determine, based at least in part on the first component permission, that the first application has access permission to a first camera associated with the first client device (i.e. upon initializing the AR application, the user is giving permission to access sensory/biometric data of the environment from the camera) (Examiner notes that if a user is prompted and has given an application access permission to present AR content, then it is inherently taught that the device must be capable of presenting AR content) (Nguyen: ¶ [0035] “Upon initialization of the AR device (s), ARNAP 112 may be configured to generate or provide suitable AR content from an AR publisher for the respective AR/MR device 102 depending on the AR application launched by the subscriber (block 404). In one arrangement, ARN AP 112 may provide the AR content upon startup, with or without default advertisements for presentation in the AR display. As the AR/MR device 102 is turned on ( or at some point after commencing the AR session), various pieces of biometric, sensory and/environmental data from the AR/MR device 102 and/or associated sensors and peripherals may be uploaded (either automatically or manually under user control) to ORS 108 and/or SMS 110 via respective interfaces 206, 208 (block 406).”); and 
in response to the first request for the advertisement and based at least in part on the determination that the first client device is capable of presenting AR content and that the first application has access permission to the first camera associated with the first client device, send, for presentation on the first client device through the first application, an AR advertisement (i.e. upon initialization of the AR application, which represents permission and the AR application being downloaded on the device represents the device capability, then the AR content is provided to the display) (Nguyen: ¶ [0035] “Upon initialization of the AR device (s), ARNAP 112 may be configured to generate or provide suitable AR content from an AR publisher for the respective AR/MR device 102 depending on the AR application launched by the subscriber (block 404). In one arrangement, ARN AP 112 may provide the AR content upon startup, with or without default advertisements for presentation in the AR display.”).

With respect to Claim 2:
Nguyen teaches:
The computing system of claim 1, wherein the determination that the first client device is capable of presenting AR content includes determining that an AR criteria is satisfied, the AR criteria being based at least in part on at least one of the AR advertisement, the plurality of first device characteristics, or a user associated with the first client device (i.e. AR criteria is satisfied when characteristics of the device satisfy rules and when the rules are satisfied then the AR advertisement is sent) (Nguyen: ¶ [0032] “In one arrangement, ARNAP 112 may be configured to detect, obtain, receive, monitor or utilize various types of sensory/environmental data as well as real world object identification and spatial mapping data for native placement of ads in AR environments, ( e.g., subscribers with active AR connections or sessions), wherein the ads may be received based on pre-cached ad bids and/or RTB-based ad bids from one or more DSPs 120…In an example implementation, APMS 114 may be provided with configurable rules (e.g., policy-based) for native ad placement. For example, if the objective is to place an ad for a pair of running shoes (that is, assuming that ACMS/SSP 116 is configured to provide or fill one or more suitable locations for the shoes from a shoe supplier based on an exchange-mediated ad transaction), APMS 114 may be configured to identify matching objects that represent suit able placeholders for the shoes ad in the real world environment of an AR/MR environment. In an illustrative scenario, the rules-based recommendations from APMS 114 may contain other details such as placing the advertisement next to real world shoes in an empty space (i.e., devoid of a physical object, or separate from other physical objects by a predetermined marginal space, etc.). In accordance with the teachings of the present invention, ARNAP 112 is operative to compile the recommendations received from APMS 112 and determine an optimal decision as to which ads to be placed and where to place them. As noted previously, since the functionality of APMS 114 may be integrated within ARNAP 112 some deployments, the overall ad placement service logic may be executed by or at ARNAP 112 without having to engage in external service/functional calls.”).

With respect to Claim 6:
Nguyen teaches:
A computer implemented method, comprising: receiving, from a client device and in connection with a request for an advertisement to be presented on the client device through an application executing on the client device, a plurality of device characteristics associated with the client device (i.e. user requests ads which includes device characteristics such as environmental data associated with the device) (Nguyen: ¶¶ [0029] [0030] “The ad exchange 118 and/or DSPs 120 may be provided with suitable application program interfaces (APIs) and associated data structures to request AR native ads spaces according to the teachings herein for purposes of an example embodiment as will be set forth in detail further below…In a further arrangement, ARNAP 112 may also be interfaced with various additional sources of data, which may be hosted or managed by one or more third-party networks, entities, private/public enterprises, or operators, whereby user/subscriber profiles, past AR/MR environment and usage data pertaining to the subscribers, and other third-party data may be selectively/optionally utilized in selecting, assigning and placing native AR ads in an example embodiment of the present invention…Environment data 124 obtains past and/or present data for the AR environments in different geolocations, which may be used in an example embodiment to enhance the real-time ORS data for the respective users/subscribers. For instance, another AR user/device nearby may also be connected and their data can be used as well by ARNAP 112, especially if the environment data from other AR user/device is of better quality, for example. Past environment data can be useful from a historical perspective, which could come from current user AR device sensors or others in the same location or vicinity.”); 
determining, based at least in part on the plurality of device characteristics, an augmented reality ("AR") capability of the client device (i.e. determining that the device is capable of running the augmented reality application based on device characteristics) (Nguyen: ¶¶ [0020] [0021] “Further, in one or more example embodiments set forth herein, generally speaking, an element, component or module may be configured to perform a function if the element is capable of performing or otherwise structurally arranged or programmed under suitable executable code to perform that function…. Subscriber end stations, client devices or customer premises equipment (CPE) may comprise any device configured to execute, inter alia, an AR/MR client application and/or a HTTP-based download application for receiving live/stored AR content from one or more AR content providers as well as real-time AR-based native advertisements, e.g., via a suitable access network or edge network arrangement based on a variety of access technologies, standards and protocols.”); 
determining, based at least in part on the AR capability of the client device and a component access permission associated with the application, an advertisement type (Examiner notes that if a user is prompted and has given an application access permission to present AR content, then it is inherently taught that the device must be capable of presenting AR content) (i.e. content is selected when AR application is initialized) (Nguyen: ¶ [0035] “Upon initialization of the AR device (s), ARNAP 112 may be configured to generate or provide suitable AR content from an AR publisher for the respective AR/MR device 102 depending on the AR application launched by the subscriber (block 404). In one arrangement, ARN AP 112 may provide the AR content upon startup, with or without default advertisements for presentation in the AR display. As the AR/MR device 102 is turned on ( or at some point after commencing the AR session), various pieces of biometric, sensory and/environmental data from the AR/MR device 102 and/or associated sensors and peripherals may be uploaded (either automatically or manually under user control) to ORS 108 and/or SMS 110 via respective interfaces 206, 208 (block 406).”); 
generating an advertisement including a content corresponding to the advertisement type (i.e. determine AR content item such as shoes based on the content type associated with environmental data) (Nguyen: ¶ [0032] “In an example implementation, APMS 114 may be provided with configurable rules (e.g., policy-based) for native ad placement. For example, if the objective is to place an ad for a pair of running shoes (that is, assuming that ACMS/SSP 116 is configured to provide or fill one or more suitable locations for the shoes from a shoe supplier based on an exchange-mediated ad transaction), APMS 114 may be configured to identify matching objects that represent suit able placeholders for the shoes ad in the real world environment of an AR/MR environment. In an illustrative scenario, the rules-based recommendations from APMS 114 may contain other details such as placing the advertisement next to real world shoes in an empty space (i.e., devoid of a physical object, or separate from other physical objects by a predetermined marginal space, etc.).”); and 
sending, for presentation on the client device through the application, the advertisement (i.e. upon initialization of the AR application, which represents permission and the AR application being downloaded on the device represents the device capability, then the AR content is provided to the display) (Nguyen: ¶ [0035] “Upon initialization of the AR device (s), ARNAP 112 may be configured to generate or provide suitable AR content from an AR publisher for the respective AR/MR device 102 depending on the AR application launched by the subscriber (block 404). In one arrangement, ARN AP 112 may provide the AR content upon startup, with or without default advertisements for presentation in the AR display.”).

With respect to Claim 7:
Nguyen teaches:
The computer implemented method of claim 6, wherein: determining the AR capability of the client device includes determining that the client device is capable of presenting AR content (i.e. determining that the device is capable of running the augmented reality application based on device characteristics) (Nguyen: ¶¶ [0020] [0021] “Further, in one or more example embodiments set forth herein, generally speaking, an element, component or module may be configured to perform a function if the element is capable of performing or otherwise structurally arranged or programmed under suitable executable code to perform that function…. Subscriber end stations, client devices or customer premises equipment (CPE) may comprise any device configured to execute, inter alia, an AR/MR client application and/or a HTTP-based download application for receiving live/stored AR content from one or more AR content providers as well as real-time AR-based native advertisements, e.g., via a suitable access network or edge network arrangement based on a variety of access technologies, standards and protocols.”); 
the computer implemented method further comprises determining that the application has access permission to a component associated with the client device (Examiner notes that if a user is prompted and has given an application access permission to present AR content, then it is inherently taught that the device must be capable of presenting AR content) (i.e. upon initializing the AR application, the user is giving permission to access sensory/biometric data of the environment from the camera) (Nguyen: ¶ [0035] “Upon initialization of the AR device (s), ARNAP 112 may be configured to generate or provide suitable AR content from an AR publisher for the respective AR/MR device 102 depending on the AR application launched by the subscriber (block 404). In one arrangement, ARN AP 112 may provide the AR content upon startup, with or without default advertisements for presentation in the AR display. As the AR/MR device 102 is turned on ( or at some point after commencing the AR session), various pieces of biometric, sensory and/environmental data from the AR/MR device 102 and/or associated sensors and peripherals may be uploaded (either automatically or manually under user control) to ORS 108 and/or SMS 110 via respective interfaces 206, 208 (block 406).”); 
the advertisement type includes an AR advertisement type (i.e. determine AR content item such as shoes based on the content type associated with environmental data) (Nguyen: ¶ [0032] “In an example implementation, APMS 114 may be provided with configurable rules (e.g., policy-based) for native ad placement. For example, if the objective is to place an ad for a pair of running shoes (that is, assuming that ACMS/SSP 116 is configured to provide or fill one or more suitable locations for the shoes from a shoe supplier based on an exchange-mediated ad transaction), APMS 114 may be configured to identify matching objects that represent suit able placeholders for the shoes ad in the real world environment of an AR/MR environment. In an illustrative scenario, the rules-based recommendations from APMS 114 may contain other details such as placing the advertisement next to real world shoes in an empty space (i.e., devoid of a physical object, or separate from other physical objects by a predetermined marginal space, etc.).”); and 
the content includes AR content (i.e. upon initialization of the AR application, which represents permission and the AR application being downloaded on the device represents the device capability, then the AR content is provided to the display) (Nguyen: ¶ [0035] “Upon initialization of the AR device (s), ARNAP 112 may be configured to generate or provide suitable AR content from an AR publisher for the respective AR/MR device 102 depending on the AR application launched by the subscriber (block 404). In one arrangement, ARN AP 112 may provide the AR content upon startup, with or without default advertisements for presentation in the AR display.”).

With respect to Claim 8:
Nguyen teaches:
The computer implemented method of claim 7, wherein the component includes at least one of a camera, a microphone, a speaker, or a haptic device (Nguyen: ¶ [0024] “With respect to the sensory devices 104-1 to 104-N, example devices may include but not limited to cameras, microphones, accelerometers, Global Positioning System (GPS) locators, touch sensors, mood sensors, temperature sensors, pressure sensors, gesture sensors/controllers, optical scanners, near-field communications (NFC) devices, head movement detectors, ocular movement trackers, and directional sensors such as solid-state compasses, etc., as well as wearable devices comprising health/exercise monitors and biometric identification devices, and so on.”).

With respect to Claim 9:
Nguyen teaches:
The computer implemented method of claim 7, wherein determining the AR capability of the client device includes determining that an AR criteria is satisfied, wherein the AR criteria is based at least in part on at least one of the AR content, the plurality of device characteristics, or a user associated with the client device (i.e. AR criteria is satisfied when characteristics of the device satisfy rules and when the rules are satisfied then the AR advertisement is sent) (Nguyen: ¶ [0032] “In one arrangement, ARNAP 112 may be configured to detect, obtain, receive, monitor or utilize various types of sensory/environmental data as well as real world object identification and spatial mapping data for native placement of ads in AR environments, ( e.g., subscribers with active AR connections or sessions), wherein the ads may be received based on pre-cached ad bids and/or RTB-based ad bids from one or more DSPs 120…In an example implementation, APMS 114 may be provided with configurable rules (e.g., policy-based) for native ad placement. For example, if the objective is to place an ad for a pair of running shoes (that is, assuming that ACMS/SSP 116 is configured to provide or fill one or more suitable locations for the shoes from a shoe supplier based on an exchange-mediated ad transaction), APMS 114 may be configured to identify matching objects that represent suit able placeholders for the shoes ad in the real world environment of an AR/MR environment. In an illustrative scenario, the rules-based recommendations from APMS 114 may contain other details such as placing the advertisement next to real world shoes in an empty space (i.e., devoid of a physical object, or separate from other physical objects by a predetermined marginal space, etc.). In accordance with the teachings of the present invention, ARNAP 112 is operative to compile the recommendations received from APMS 112 and determine an optimal decision as to which ads to be placed and where to place them. As noted previously, since the functionality of APMS 114 may be integrated within ARNAP 112 some deployments, the overall ad placement service logic may be executed by or at ARNAP 112 without having to engage in external service/functional calls.”).

With respect to Claim 10:
Nguyen teaches:
The computer implemented method of claim 9, wherein the AR criteria is based on the plurality of device characteristics, and the plurality of device characteristics includes at least one of a power level of the client device, a network connection type of the client device, a movement of the client device, or a client device type (Nguyen: ¶ [0030] “Subscriber-based factors forming a user profile may comprise any combination or sub-combination of parameters/variables such as subscriber demographics including, but not limited to, subscriber personal data such as names, age(s), gender(s), ethnicities, number of individuals in the premises or size of the household, socioeconomic parameters, subscribers' residential information (i.e., where they live-city, county, state, region, etc.), employment history, income or other economic data, spending habit data, consumption data and product preferences, social media data/profiles, religion, language, etc., which are collectively shown at reference numeral 126. Environment data 124 obtains past and/or present data for the AR environments in different geolocations, which may be used in an example embodiment to enhance the real-time ORS data for the respective users/subscribers. For instance, another AR user/device nearby may also be connected and their data can be used as well by ARNAP 112, especially if the environment data from other AR user/device is of better quality, for example. Past environment data can be useful from a historical perspective, which could come from current user AR device sensors or others in the same location or vicinity. Other third-party data sources 122 may comprise or provide additional information relative to the subscribers' geolocations, e.g., ambient environmental/weather or climate data, news, and other location-based data.” Furthermore, as cited in ¶ [0025] “As noted previously, an example AR/MR device may also include biometrics-based sensors that may be configured to provide suitable information that may be used to determine the mood of the AR user/consumer. Depending on where an example implementation of ORS is located, the processing of the sensory/environmental data may be effectuated locally on the AR/MR device 102, its local computing platform 106, or on the network edge/cloud infrastructure where the sensory/environmental data may be transmitted via cellular, WiFi and/or other types of connectivity.”).

With respect to Claim 15:
Nguyen teaches:
The computer implemented method of claim 6, wherein generating the advertisement includes: determining a plurality of content items, each content item having a content type  (i.e. determine AR content type associated with environmental data) (Nguyen: ¶ [0032] “In an example implementation, APMS 114 may be provided with configurable rules (e.g., policy-based) for native ad placement. For example, if the objective is to place an ad for a pair of running shoes (that is, assuming that ACMS/SSP 116 is configured to provide or fill one or more suitable locations for the shoes from a shoe supplier based on an exchange-mediated ad transaction), APMS 114 may be configured to identify matching objects that represent suit able placeholders for the shoes ad in the real world environment of an AR/MR environment. In an illustrative scenario, the rules-based recommendations from APMS 114 may contain other details such as placing the advertisement next to real world shoes in an empty space (i.e., devoid of a physical object, or separate from other physical objects by a predetermined marginal space, etc.).”); and 
selecting the content from the plurality of content items, the content having a content type corresponding to the advertisement type (i.e. determine AR content item such as shoes based on the content type associated with environmental data) (Nguyen: ¶ [0032] “In an example implementation, APMS 114 may be provided with configurable rules (e.g., policy-based) for native ad placement. For example, if the objective is to place an ad for a pair of running shoes (that is, assuming that ACMS/SSP 116 is configured to provide or fill one or more suitable locations for the shoes from a shoe supplier based on an exchange-mediated ad transaction), APMS 114 may be configured to identify matching objects that represent suit able placeholders for the shoes ad in the real world environment of an AR/MR environment. In an illustrative scenario, the rules-based recommendations from APMS 114 may contain other details such as placing the advertisement next to real world shoes in an empty space (i.e., devoid of a physical object, or separate from other physical objects by a predetermined marginal space, etc.).”).

With respect to Claim 17:
Nguyen teaches:
A computer implemented method, comprising: determining that an advertisement is to be sent to a client device for presentation through an application executing on the client device (i.e. user requests ads which includes device characteristics such as environmental data associated with the device) (Nguyen: ¶¶ [0029] [0030] “The ad exchange 118 and/or DSPs 120 may be provided with suitable application program interfaces (APIs) and associated data structures to request AR native ads spaces according to the teachings herein for purposes of an example embodiment as will be set forth in detail further below…In a further arrangement, ARNAP 112 may also be interfaced with various additional sources of data, which may be hosted or managed by one or more third-party networks, entities, private/public enterprises, or operators, whereby user/subscriber profiles, past AR/MR environment and usage data pertaining to the subscribers, and other third-party data may be selectively/optionally utilized in selecting, assigning and placing native AR ads in an example embodiment of the present invention…Environment data 124 obtains past and/or present data for the AR environments in different geolocations, which may be used in an example embodiment to enhance the real-time ORS data for the respective users/subscribers. For instance, another AR user/device nearby may also be connected and their data can be used as well by ARNAP 112, especially if the environment data from other AR user/device is of better quality, for example. Past environment data can be useful from a historical perspective, which could come from current user AR device sensors or others in the same location or vicinity.”); 
obtaining a user profile associated with the application and the client device, the user profile including a content profile (i.e. obtain subscriber profile) (Nguyen: ¶ [0030] “Subscriber-based factors forming a user profile may comprise any combination or sub-combination of parameters/variables such as subscriber demographics including, but not limited to, subscriber personal data such as names, age(s), gender(s), ethnicities, number of individuals in the premises or size of the household, socioeconomic parameters, subscribers' residential information (i.e., where they live-city, county, state, region, etc.), employment history, income or other economic data, spending habit data, consumption data and product preferences, social media data/profiles, religion, language, etc., which are collectively shown at reference numeral 126.”); 
determining, based at least in part on the content profile of the user profile, a content type  (i.e. based on the profile determine the type of AR content the user prefers to receive) (Nguyen: ¶ [0035] “Optionally/additionally, ARNAP 112 may also obtain, determine or receive consumer data/profile of the user, past sensory/environmental data, and other data from third-party sources 202 via respective interfaces 213. Responsive to the information from ORS 108, SMS 110 and/or data sources 202, ARNAP 112 operates in conjunction with ACMS 116 and APMS 114 via interfaces 214 and 216 for obtaining/determining or otherwise selecting pre-cached ads or via RTB as set forth at block 412. In one arrangement, an existing Internet ad architecture (e.g., using an ad exchange) may be reconfigured for placing native ads in an AR environment wherein ACMS 116 operates as an SSP.”); 
generating an advertisement including a content having the content type (i.e. determine AR content item such as shoes based on the content type associated with environmental data) (Nguyen: ¶ [0032] “In an example implementation, APMS 114 may be provided with configurable rules (e.g., policy-based) for native ad placement. For example, if the objective is to place an ad for a pair of running shoes (that is, assuming that ACMS/SSP 116 is configured to provide or fill one or more suitable locations for the shoes from a shoe supplier based on an exchange-mediated ad transaction), APMS 114 may be configured to identify matching objects that represent suit able placeholders for the shoes ad in the real world environment of an AR/MR environment. In an illustrative scenario, the rules-based recommendations from APMS 114 may contain other details such as placing the advertisement next to real world shoes in an empty space (i.e., devoid of a physical object, or separate from other physical objects by a predetermined marginal space, etc.).”); and 
sending, for presentation on the client device through the application, the advertisement (i.e. upon initialization of the AR application, which represents permission and the AR application being downloaded on the device represents the device capability, then the AR content is sent) (Nguyen: ¶ [0035] “Upon initialization of the AR device (s), ARNAP 112 may be configured to generate or provide suitable AR content from an AR publisher for the respective AR/MR device 102 depending on the AR application launched by the subscriber (block 404). In one arrangement, ARN AP 112 may provide the AR content upon startup, with or without default advertisements for presentation in the AR display”).

With respect to Claim 18:
Nguyen teaches:
The computer implemented method of claim 17, wherein: the user profile includes a device profile (i.e. subscriber profile includes device characteristics) (Nguyen: ¶ [0030] “Subscriber-based factors forming a user profile may comprise any combination or sub-combination of parameters/variables such as subscriber demographics including, but not limited to, subscriber personal data such as names, age(s), gender(s), ethnicities, number of individuals in the premises or size of the household, socioeconomic parameters, subscribers' residential information (i.e., where they live-city, county, state, region, etc.), employment history, income or other economic data, spending habit data, consumption data and product preferences, social media data/profiles, religion, language, etc., which are collectively shown at reference numeral 126. Environment data 124 obtains past and/or present data for the AR environments in different geolocations, which may be used in an example embodiment to enhance the real-time ORS data for the respective users/subscribers. For instance, another AR user/device nearby may also be connected and their data can be used as well by ARNAP 112, especially if the environment data from other AR user/device is of better quality, for example. Past environment data can be useful from a historical perspective, which could come from current user AR device sensors or others in the same location or vicinity. Other third-party data sources 122 may comprise or provide additional information relative to the subscribers' geolocations, e.g., ambient environmental/weather or climate data, news, and other location-based data.”); and 
determining the content type includes: determining, based at least in part on the content profile, that the user profile indicates a preference for augmented reality ("AR") content (i.e. based on the profile determine the type of AR content the user prefers to receive) (Nguyen: ¶ [0035] “Optionally/additionally, ARNAP 112 may also obtain, determine or receive consumer data/profile of the user, past sensory/environmental data, and other data from third-party sources 202 via respective interfaces 213. Responsive to the information from ORS 108, SMS 110 and/or data sources 202, ARNAP 112 operates in conjunction with ACMS 116 and APMS 114 via interfaces 214 and 216 for obtaining/determining or otherwise selecting pre-cached ads or via RTB as set forth at block 412. In one arrangement, an existing Internet ad architecture (e.g., using an ad exchange) may be reconfigured for placing native ads in an AR environment wherein ACMS 116 operates as an SSP.”); and 
determining, based at least in part on the device profile, that: the client device is capable of presenting AR content (Examiner notes that if a user is prompted and has given an application access permission to present AR content, then it is inherently taught that the device must be capable of presenting AR content) (i.e. upon initialization of the AR application, which represents permission and the AR application being downloaded on the device represents the device capability, then the AR content is generated according to subscriber profile) (Nguyen: ¶ [0035] “Upon initialization of the AR device (s), ARNAP 112 may be configured to generate or provide suitable AR content from an AR publisher for the respective AR/MR device 102 depending on the AR application launched by the subscriber (block 404). In one arrangement, ARN AP 112 may provide the AR content upon startup, with or without default advertisements for presentation in the AR display. As the AR/MR device 102 is turned on ( or at some point after commencing the AR session), various pieces of biometric, sensory and/environmental data from the AR/MR device 102 and/or associated sensors and peripherals may be uploaded (either automatically or manually under user control) to ORS 108 and/or SMS 110 via respective interfaces 206, 208 (block 406).”); and 
the application has access permission to at least one component associated with the client device (i.e. upon initializing the AR application, the user is giving permission to access sensory/biometric data of the environment from the camera) (Nguyen: ¶ [0035] “Upon initialization of the AR device (s), ARNAP 112 may be configured to generate or provide suitable AR content from an AR publisher for the respective AR/MR device 102 depending on the AR application launched by the subscriber (block 404). In one arrangement, ARN AP 112 may provide the AR content upon startup, with or without default advertisements for presentation in the AR display. As the AR/MR device 102 is turned on ( or at some point after commencing the AR session), various pieces of biometric, sensory and/environmental data from the AR/MR device 102 and/or associated sensors and peripherals may be uploaded (either automatically or manually under user control) to ORS 108 and/or SMS 110 via respective interfaces 206, 208 (block 406).”); and 
the content type includes an AR content type and the content includes AR content (i.e. determine AR content item such as shoes based on the content type associated with environmental data) (Nguyen: ¶ [0032] “In an example implementation, APMS 114 may be provided with configurable rules (e.g., policy-based) for native ad placement. For example, if the objective is to place an ad for a pair of running shoes (that is, assuming that ACMS/SSP 116 is configured to provide or fill one or more suitable locations for the shoes from a shoe supplier based on an exchange-mediated ad transaction), APMS 114 may be configured to identify matching objects that represent suit able placeholders for the shoes ad in the real world environment of an AR/MR environment. In an illustrative scenario, the rules-based recommendations from APMS 114 may contain other details such as placing the advertisement next to real world shoes in an empty space (i.e., devoid of a physical object, or separate from other physical objects by a predetermined marginal space, etc.).”).

With respect to Claim 19:
Nguyen teaches:
The computer implemented method of claim 18, wherein determining that the client device is capable of presenting AR content includes determining that an AR criteria is satisfied, the AR criteria being based at least in part on at least one of the AR content, the device profile, or a plurality of device characteristics (i.e. AR criteria is satisfied when characteristics of the device satisfy rules and when the rules are satisfied then the AR advertisement is sent) (Nguyen: ¶ [0032] “In one arrangement, ARNAP 112 may be configured to detect, obtain, receive, monitor or utilize various types of sensory/environmental data as well as real world object identification and spatial mapping data for native placement of ads in AR environments, ( e.g., subscribers with active AR connections or sessions), wherein the ads may be received based on pre-cached ad bids and/or RTB-based ad bids from one or more DSPs 120…In an example implementation, APMS 114 may be provided with configurable rules (e.g., policy-based) for native ad placement. For example, if the objective is to place an ad for a pair of running shoes (that is, assuming that ACMS/SSP 116 is configured to provide or fill one or more suitable locations for the shoes from a shoe supplier based on an exchange-mediated ad transaction), APMS 114 may be configured to identify matching objects that represent suit able placeholders for the shoes ad in the real world environment of an AR/MR environment. In an illustrative scenario, the rules-based recommendations from APMS 114 may contain other details such as placing the advertisement next to real world shoes in an empty space (i.e., devoid of a physical object, or separate from other physical objects by a predetermined marginal space, etc.). In accordance with the teachings of the present invention, ARNAP 112 is operative to compile the recommendations received from APMS 112 and determine an optimal decision as to which ads to be placed and where to place them. As noted previously, since the functionality of APMS 114 may be integrated within ARNAP 112 some deployments, the overall ad placement service logic may be executed by or at ARNAP 112 without having to engage in external service/functional calls.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of U.S. Publication 2013/0047217 to Shuster.

With respect to Claim 3:
Nguyen does not explicitly disclose the computing system of claim 1, wherein the AR advertisement is associated with a token corresponding to a position within an advertising template.
However, Shuster further discloses wherein the AR advertisement is associated with a token corresponding to a position within an advertising template (i.e. objects are formatted within document template, wherein formatting corresponds to object’s location within the template) (Shuster: ¶ [0365] “The method 2600 may further include, at 2720, instantiating at least one of the document objects at least in party by creating from a document template received by the processor, a copy of the at least one of the document object in the collection of document objects. The method 2600 may further include, at 2730, organizing a collection of document objects in a hierarchal tree based on document object properties. The method 2600 may further include, at 2740, formatting the data into a format enabling a three-dimensional animated display of the scene for a user interface of the one or more client.” Furthermore, as cited in ¶ [0339] “Object Management System-Allows components to define and create object types, i.e. objects that could exist within a world or scene, and object templates, i.e. objects that have been created and objects which are stored in locations within a world or scene.” Furthermore, as cited in ¶ [0359] “3D scene, as indicated at 2546. For example, the instance host 2506 may write the respective states of the scene at successive times of a time sequence to a computer memory, including at least position and orientation of three-dimensional objects modeled in the scene.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Shuster’s AR advertisement is associated with a token corresponding to a position within an advertising template to Nguyen’s determining that the application does has access permission to the camera of the client device for use in presenting AR advertisements; and in response to determining that the client device is capable of presenting AR advertisements and that the application has access permission to the camera, sending an AR advertisement.  One of ordinary skill in the art would have been motivated to do so in order to “enable individuals to build new virtual worlds within a framework, and allow third party users to better interact with those worlds.” (Shuster: ¶ [0003]).

With respect to Claim 16:
Nguyen does not explicitly disclose The computer implemented method of claim 15, wherein sending the advertisement for presentation on the client device through the application includes: determining an advertising template including at least one token, each of the at least one tokens corresponding to a position within the advertising template; determining an association between the content and a token from the at least one tokens; and causing the content to be displayed, on the client device through the application, at the position corresponding to the token.
However, Shuster further discloses:
sending the advertisement for presentation on the client device through the application includes: determining an advertising template including at least one token, each of the at least one tokens corresponding to a position within the advertising template (i.e. determining advertising template with objects including the position of the object within the template) (Shuster: ¶ [0365] “The method 2600 may further include, at 2720, instantiating at least one of the document objects at least in party by creating from a document template received by the processor, a copy of the at least one of the document object in the collection of document objects. The method 2600 may further include, at 2730, organizing a collection of document objects in a hierarchal tree based on document object properties. The method 2600 may further include, at 2740, formatting the data into a format enabling a three-dimensional animated display of the scene for a user interface of the one or more client.”; 
determining an association between the content and a token from the at least one tokens (i.e. rules between an object and the content are defined in database) (Shuster: ¶ [0357] “The instantiation may comprise a state machine generating a sequence of three-dimensional scene states, wherein objects in the scene are assigned properties and behaviors according to parameters and rules sets defined in the documents and/or negotiated between L2 components when objects interact.”); and 
causing the content to be displayed, on the client device through the application, at the position corresponding to the token (i.e. 3D scene with objects in their defined position are displayed via interface on client device) (Shuster: ¶ [0352] “The client 2508 may operate a user interface for instances of a three-dimensional scene hosted by the instance host 2506. The client may also include input/output devices, for example input devices such as keyboards or key pad, touchscreen, camera, and/or microphone, and output devices such as display devices and audio systems. The client 2508 may include other components, for example a browser that may be linked to the user interface so as to enable seamless transitions between two-dimensional (2D) web content and three-dimensional (3D) virtual world scenes.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Shuster’s determining an advertising template including at least one token, each of the at least one tokens corresponding to a position within the advertising template; determining an association between the content and a token from the at least one tokens; and causing the content to be displayed, on the client device through the application, at the position corresponding to the token to Nguyen’s determining that the application does has access permission to the camera of the client device for use in presenting AR advertisements; and in response to determining that the client device is capable of presenting AR advertisements and that the application has access permission to the camera, sending an AR advertisement.  One of ordinary skill in the art would have been motivated to do so in order to “enable individuals to build new virtual worlds within a framework, and allow third party users to better interact with those worlds.” (Shuster: ¶ [0003]).


Claim(s) 4, 5, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of U.S. Patent 9,679,144 to Molnar.

With respect to Claim 4:
Nguyen teaches the computing system of claim 1, wherein the memory stores further program instructions that when executed by the one or more processors further cause the one or more processors to at least: obtain, from a second client device, a second request for a second advertisement that is to be presented by the second client device through a second application (Examiner notes that if a plurality of AR advertisements are requested then a second advertisement must also be requested) (i.e. user requests ads which includes device characteristics such as environmental data associated with the device) (Nguyen: ¶¶ [0029] [0030] “The ad exchange 118 and/or DSPs 120 may be provided with suitable application program interfaces (APIs) and associated data structures to request AR native ads spaces according to the teachings herein for purposes of an example embodiment as will be set forth in detail further below…In a further arrangement, ARNAP 112 may also be interfaced with various additional sources of data, which may be hosted or managed by one or more third-party networks, entities, private/public enterprises, or operators, whereby user/subscriber profiles, past AR/MR environment and usage data pertaining to the subscribers, and other third-party data may be selectively/optionally utilized in selecting, assigning and placing native AR ads in an example embodiment of the present invention…Environment data 124 obtains past and/or present data for the AR environments in different geolocations, which may be used in an example embodiment to enhance the real-time ORS data for the respective users/subscribers. For instance, another AR user/device nearby may also be connected and their data can be used as well by ARNAP 112, especially if the environment data from other AR user/device is of better quality, for example. Past environment data can be useful from a historical perspective, which could come from current user AR device sensors or others in the same location or vicinity.”).
Nguyen does not explicitly disclose determine, based at least in part on a plurality of second device characteristics or a second component permission, that the second client device is not capable of presenting AR content or the second application does not have access permission to a second camera associated with the second client device; and in response to determining that the second client device is not capable of presenting AR content or the second application does not have access permission to the second camera associated with the second client device, send for presentation on the second client device through the second application, a non-AR advertisement.
However, Molnar further discloses:
determine, based at least in part on a plurality of second device characteristics or a second component permission, that the second client device is not capable of presenting AR content or the second application does not have access permission to a second camera associated with the second client device (i.e. determine if application does not have permission to access sensitive data such as camera data of the environment for use in presenting AR content or web room) (Molnar: Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.”); and 
in response to determining that the second client device is not capable of presenting AR content or the second application does not have access permission to the second camera associated with the second client device, send for presentation on the second client device through the second application, a non-AR advertisement (i.e. certain screens or applications are capable of AR presentation but unless user gives permission for web browser to become an AR “web room” then it will become a 2D rendering of a regular webpage) (Molnar: Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.” Furthermore, as cited in Col. 17 Lines 12-24 “Table 5 provides various exemplary imprecise screen-local events and properties for a segment component of the AR Privacy API (referred to herein as a "segment API"). Some of these events may not be available when the segment API uses the semantic annotation component of the AR Privacy API, as they may depend on a particular "screen" capability that is not present on all "screens." As with other properties and events, some or all of these properties and events may provide potentially sensitive information. Consequently, in various embodiments, the AR Privacy API either allows or denies elevated privileges (depending upon automatic or user specified privacy settings) for web pages to access those properties and events.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Molnar’s determining that the application does not have access permission to the camera of the client device for use in presenting AR advertisements; and in response to determining that the client device is capable of presenting AR advertisements and that the application does not have access permission to the camera, sending a non-AR advertisement with a selectable option request to receive an AR version of the non-AR advertisement to Nguyen’s determining that the application does has access permission to the camera of the client device for use in presenting AR advertisements; and in response to determining that the client device is capable of presenting AR advertisements and that the application has access permission to the camera, sending an AR advertisement.  One of ordinary skill in the art would have been motivated to do so because it “allows existing or new applications and web browsers to use various content rendering abstractions to protect user privacy with respect to a wide range of web-based immersive augmented reality (AR) scenarios.” (Molnar: Col. 2 Lines 9-12).

With respect to Claim 5:
Nguyen does not explicitly disclose the computing system of claim 4, wherein: it is determined that the second application does not have access permission to the second camera associated with the second client device; the non-AR advertisement includes a selectable request presented on the second client device to obtain an AR version of the non-AR advertisement; and the memory stores further program instructions that when executed by the one or more processors further cause the one or more processors to at least: obtain, from the second client device, an indication of a selection of the selectable request;  obtain access permission by the second application to the second camera; and send, for presentation by the second client device through the second application, the AR version of the non-AR advertisement.
However, Molnar further discloses:
wherein: it is determined that the second application does not have access permission to the second camera associated with the second client device (i.e. determine if application does not have permission to access sensitive data such as camera data of the environment for use in presenting AR content or web room) (Molnar: Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.”); 
the non-AR advertisement includes a selectable request presented on the second client device to obtain an AR version of the non-AR advertisement (i.e. prompt is sent to user every time the webpage check permissions, wherein the originally rendered 2D content may be rendered in a 3D style) (Molnar: Col. 19 Lines 51-58 “Consequently, rather than exposing the entire API by default directly to web rooms, in various embodiments, the AR Privacy API instead associates a list of one or more permissions granted to each web room (or web page) per APL The trusted renderer component of the AR Privacy API can then dynamically check permissions and either allow or deny access when a web room (or web page) attempts to access a privileged API.” Furthermore, as cited in Col. 14 Lines 46-53 “The browser renderer then interfaces with the AR Privacy API to determine how to execute the animation using what it knows about the room. Further, in various embodiments, the AR Privacy API also makes use of CSS3-based techniques that allow 2D styles to be rendered in 3D using various perspective techniques (e.g., projecting onto a skewed panel, or skewing content projected onto a non-skewed panel).”); and 
the memory stores further program instructions that when executed by the one or more processors further cause the one or more processors to at least: obtain, from the second client device, an indication of a selection of the selectable request (i.e. prompt is dynamically sent to the user in order to check for permission) (Molnar: Col. 19 Lines 51-58 “Consequently, rather than exposing the entire API by default directly to web rooms, in various embodiments, the AR Privacy API instead associates a list of one or more permissions granted to each web room (or web page) per APL The trusted renderer component of the AR Privacy API can then dynamically check permissions and either allow or deny access when a web room (or web page) attempts to access a privileged API.”); 
obtain access permission by the second application to the second camera (i.e. prompt is dynamically sent to the user in order to check for permission such as specifically authorizing camera) (Molnar: Col. 19 Lines 51-58 “Consequently, rather than exposing the entire API by default directly to web rooms, in various embodiments, the AR Privacy API instead associates a list of one or more permissions granted to each web room (or web page) per APL The trusted renderer component of the AR Privacy API can then dynamically check permissions and either allow or deny access when a web room (or web page) attempts to access a privileged API.” Furthermore, as cited in Col. 9 Lines 8-12 “As such, while access to the camera or audio, is not enabled unless specifically authorized, in various embodiments, the screen API but allows elements to know where they are being rendered in 3D because they specify it.”); and 
send, for presentation by the second client device through the second application, the AR version of the non-AR advertisement (i.e. originally rendered 2D content is rendered in a 3D style) (Molnar: Col. 14 Lines 46-53 “The browser renderer then interfaces with the AR Privacy API to determine how to execute the animation using what it knows about the room. Further, in various embodiments, the AR Privacy API also makes use of CSS3-based techniques that allow 2D styles to be rendered in 3D using various perspective techniques (e.g., projecting onto a skewed panel, or skewing content projected onto a non-skewed panel).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Molnar’s receiving a selection of the selectable option request; causing a prompt to be generated requesting access permission by the application to the camera; and sending a second AR advertisement corresponding to the non-AR advertisement to Nguyen’s determining that the application does has access permission to the camera of the client device for use in presenting AR advertisements; and in response to determining that the client device is capable of presenting AR advertisements and that the application has access permission to the camera, sending an AR advertisement.  One of ordinary skill in the art would have been motivated to do so because it “allows existing or new applications and web browsers to use various content rendering abstractions to protect user privacy with respect to a wide range of web-based immersive augmented reality (AR) scenarios.” (Molnar: Col. 2 Lines 9-12).

With respect to Claim 11:
Nguyen does not explicitly disclose the computer implemented method of claim 6, wherein: determining the AR capability of the client device includes determining that the client device is capable of presenting AR content; the computer implemented method further comprises determining that the application does not have access permission to a component associated with the client device; the advertisement type includes a non-AR advertisement type; and the content includes non-AR content.
However, Molnar further discloses:
determining the AR capability of the client device includes determining that the client device is capable of presenting AR content (i.e. certain screens or applications are capable of AR presentation but unless user gives permission for web browser to become an AR “web room” then it will become a 2D rendering of a regular webpage) (Molnar: Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.” Furthermore, as cited in Col. 17 Lines 12-24 “Table 5 provides various exemplary imprecise screen-local events and properties for a segment component of the AR Privacy API (referred to herein as a "segment API"). Some of these events may not be available when the segment API uses the semantic annotation component of the AR Privacy API, as they may depend on a particular "screen" capability that is not present on all "screens." As with other properties and events, some or all of these properties and events may provide potentially sensitive information. Consequently, in various embodiments, the AR Privacy API either allows or denies elevated privileges (depending upon automatic or user specified privacy settings) for web pages to access those properties and events.”); 
the computer implemented method further comprises determining that the application does not have access permission to a component associated with the client device (i.e. determine if application does not have permission to access sensitive data such as camera data of the environment for use in presenting AR content or web room) (Molnar: Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.”); 
the advertisement type includes a non-AR advertisement type (i.e. if the browser is not capable of accessing sensitive data then the AR content is rendered in an original 2D format) (Molnar: Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.”); and 
the content includes non-AR content (i.e. if the browser is not capable of accessing sensitive data then the AR content is rendered in an original 2D format) (Molnar: Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Molnar’s determining that the client device is capable of presenting AR advertisements but that the application does not have access permission to the camera of the client device for use in presenting AR advertisements; and in response to determining and that the application does not have access permission to the camera, sending a non-AR advertisement to Nguyen’s determining that the application does has access permission to the camera of the client device for use in presenting AR advertisements; and in response to determining that the client device is capable of presenting AR advertisements and that the application has access permission to the camera, sending an AR advertisement.  One of ordinary skill in the art would have been motivated to do so because it “allows existing or new applications and web browsers to use various content rendering abstractions to protect user privacy with respect to a wide range of web-based immersive augmented reality (AR) scenarios.” (Molnar: Col. 2 Lines 9-12).

With respect to Claim 12:
Nguyen does not explicitly disclose the computer implemented method of claim 11, wherein: the advertisement includes a selectable request presented on the client device to obtain an AR version of the content; and the computer implemented method further comprises: obtaining, from the client device, an indication of a selection of the selectable request; causing the application to obtain access permission to the component associated with the client device; generating a second advertisement including the AR version of the content; and sending, for presentation by the client device through the application, the second advertisement.
However, Molnar further discloses:
the advertisement includes a selectable request presented on the client device to obtain an AR version of the content (i.e. certain screens or applications are capable of AR presentation but unless user gives permission for web browser to become an AR “web room” then it will become a 2D rendering of a regular webpage) (Molnar: Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.” Furthermore, as cited in Col. 17 Lines 12-24 “Table 5 provides various exemplary imprecise screen-local events and properties for a segment component of the AR Privacy API (referred to herein as a "segment API"). Some of these events may not be available when the segment API uses the semantic annotation component of the AR Privacy API, as they may depend on a particular "screen" capability that is not present on all "screens." As with other properties and events, some or all of these properties and events may provide potentially sensitive information. Consequently, in various embodiments, the AR Privacy API either allows or denies elevated privileges (depending upon automatic or user specified privacy settings) for web pages to access those properties and events.”); and 
the computer implemented method further comprises: obtaining, from the client device, an indication of a selection of the selectable request  (i.e. prompt is sent to user every time the webpage check permissions, wherein the originally rendered 2D content may be rendered in a 3D style) (Molnar: Col. 19 Lines 51-58 “Consequently, rather than exposing the entire API by default directly to web rooms, in various embodiments, the AR Privacy API instead associates a list of one or more permissions granted to each web room (or web page) per APL The trusted renderer component of the AR Privacy API can then dynamically check permissions and either allow or deny access when a web room (or web page) attempts to access a privileged API.” Furthermore, as cited in Col. 14 Lines 46-53 “The browser renderer then interfaces with the AR Privacy API to determine how to execute the animation using what it knows about the room. Further, in various embodiments, the AR Privacy API also makes use of CSS3-based techniques that allow 2D styles to be rendered in 3D using various perspective techniques (e.g., projecting onto a skewed panel, or skewing content projected onto a non-skewed panel).”); 
causing the application to obtain access permission to the component associated with the client device (i.e. prompt is dynamically sent to the user in order to check for permission) (Molnar: Col. 19 Lines 51-58 “Consequently, rather than exposing the entire API by default directly to web rooms, in various embodiments, the AR Privacy API instead associates a list of one or more permissions granted to each web room (or web page) per APL The trusted renderer component of the AR Privacy API can then dynamically check permissions and either allow or deny access when a web room (or web page) attempts to access a privileged API.”); 
generating a second advertisement including the AR version of the content (i.e. originally rendered 2D content is rendered in a 3D style) (Molnar: Col. 14 Lines 46-53 “The browser renderer then interfaces with the AR Privacy API to determine how to execute the animation using what it knows about the room. Further, in various embodiments, the AR Privacy API also makes use of CSS3-based techniques that allow 2D styles to be rendered in 3D using various perspective techniques (e.g., projecting onto a skewed panel, or skewing content projected onto a non-skewed panel).”); and 
sending, for presentation by the client device through the application, the second advertisement (i.e. originally rendered 2D content is rendered in a 3D style and sent to client device) (Molnar: Col. 14 Lines 46-53 “The browser renderer then interfaces with the AR Privacy API to determine how to execute the animation using what it knows about the room. Further, in various embodiments, the AR Privacy API also makes use of CSS3-based techniques that allow 2D styles to be rendered in 3D using various perspective techniques (e.g., projecting onto a skewed panel, or skewing content projected onto a non-skewed panel).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Molnar’s receiving a selection of the selectable option request; causing a prompt to be generated requesting access permission by the application to the camera; and sending a second AR advertisement corresponding to the non-AR advertisement to Nguyen’s determining that the application does has access permission to the camera of the client device for use in presenting AR advertisements; and in response to determining that the client device is capable of presenting AR advertisements and that the application has access permission to the camera, sending an AR advertisement.  One of ordinary skill in the art would have been motivated to do so because it “allows existing or new applications and web browsers to use various content rendering abstractions to protect user privacy with respect to a wide range of web-based immersive augmented reality (AR) scenarios.” (Molnar: Col. 2 Lines 9-12).

With respect to Claim 13:
Nguyen does not explicitly disclose the computer implemented method of claim 6, wherein: determining the AR capability of the client device includes determining that the client device is not capable of presenting AR content; the advertisement type includes a non-AR advertisement type; and the content includes non-AR content.
However, Molnar further discloses:
determining the AR capability of the client device includes determining that the client device is not capable of presenting AR content  (i.e. determine if application can present AR content based on screen capabilities such as screen resolution) (Molnar: Col. 11 Lines 11-18 “In general, each "screen" describes the set of input events that it supports through its capabilities property. Note that the capabilities property is one of the four "screen" properties discussed above in Section 2.2.2. Each item in the capabilities set is a string or data element corresponding to the screen-local event name, which can be used in the JavaScript API ( or in any other scripting or coding language-based API) to assign event listeners to events.” Furthermore, as cited in Col. 17 Lines 11-24 “Table 5 provides various exemplary imprecise screen-local events and properties for a segment component of the AR Privacy API (referred to herein as a "segment API"). Some of these events may not be available when the segment API uses the semantic annotation component of the AR Privacy API, as they may depend on a particular "screen" capability that is not present on all "screens." As with other properties and events, some or all of these properties and events may provide potentially sensitive information. Consequently, in various embodiments, the AR Privacy API either allows or denies elevated privileges ( depending upon automatic or user specified privacy settings) for web pages to access those properties and events.”); 
the advertisement type includes a non-AR advertisement type (i.e. if the browser is not capable of accessing sensitive data then the AR content is rendered in an original 2D format) (Molnar: Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.”); and 
the content includes non-AR content (i.e. if the browser is not capable of accessing sensitive data then the AR content is rendered in an original 2D format) (Molnar: Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Molnar’s determining that the client device is not capable of presenting AR advertisements; and advertisement type includes a non-AR advertisement with non-AR content to Nguyen’s receiving, from a second application executing on a second client device, a second request for an advertisement that is to be presented by the second client device through the second application, wherein the second request includes a second current device characteristic of the second client device.  One of ordinary skill in the art would have been motivated to do so because it “allows existing or new applications and web browsers to use various content rendering abstractions to protect user privacy with respect to a wide range of web-based immersive augmented reality (AR) scenarios.” (Molnar: Col. 2 Lines 9-12).

With respect to Claim 14:
Nguyen does not explicitly disclose the computer implemented method of claim 13, wherein the non-AR advertisement type includes at least one of a 3D advertisement type, a 3DS advertisement type, or a 2D advertisement type.
However, Molnar further discloses wherein the non-AR advertisement type includes at least one of a 3D advertisement type, a 3DS advertisement type, or a 2D advertisement type (i.e. content is rendered as an animation, 3D style, or 2D style) (Molnar: Col. 14 Lines 43-53 “In various embodiments, the AR Privacy API is adapted to use CSS3-based animation techniques (e .g., 3D CSS animations), allowing web pages to specify animations without using any room information. The browser renderer then interfaces with the AR Privacy API to determine how to execute the animation using what it knows about the room. Further, in various embodiments, the AR Privacy API also makes use of CSS3-based techniques that allow 2D styles to be rendered in 3D using various perspective techniques (e.g., projecting onto a skewed panel, or skewing content projected onto a non-skewed panel).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Molnar’s non-AR advertisement type includes at least one of a 3D advertisement type, a 3DS advertisement type, or a 2D advertisement type to Nguyen’s receiving, from a second application executing on a second client device, a second request for an advertisement that is to be presented by the second client device through the second application, wherein the second request includes a second current device characteristic of the second client device.  One of ordinary skill in the art would have been motivated to do so because it “allows existing or new applications and web browsers to use various content rendering abstractions to protect user privacy with respect to a wide range of web-based immersive augmented reality (AR) scenarios.” (Molnar: Col. 2 Lines 9-12).

With respect to Claim 20:
Nguyen teaches the computer implemented method of claim 17, wherein: the user profile includes a device profile (i.e. subscriber profile includes device characteristics) (Nguyen: ¶ [0030] “Subscriber-based factors forming a user profile may comprise any combination or sub-combination of parameters/variables such as subscriber demographics including, but not limited to, subscriber personal data such as names, age(s), gender(s), ethnicities, number of individuals in the premises or size of the household, socioeconomic parameters, subscribers' residential information (i.e., where they live-city, county, state, region, etc.), employment history, income or other economic data, spending habit data, consumption data and product preferences, social media data/profiles, religion, language, etc., which are collectively shown at reference numeral 126. Environment data 124 obtains past and/or present data for the AR environments in different geolocations, which may be used in an example embodiment to enhance the real-time ORS data for the respective users/subscribers. For instance, another AR user/device nearby may also be connected and their data can be used as well by ARNAP 112, especially if the environment data from other AR user/device is of better quality, for example. Past environment data can be useful from a historical perspective, which could come from current user AR device sensors or others in the same location or vicinity. Other third-party data sources 122 may comprise or provide additional information relative to the subscribers' geolocations, e.g., ambient environmental/weather or climate data, news, and other location-based data.”).
Nguyen does not explicitly disclose determining the content type includes: determining, at least one of based at least in part on the content profile, that the user profile indicates a preference for non-augmented reality ("AR") content; or based at least in part on the device profile, that: the client device is not capable of presenting AR content; or the application does not have access permission to at least one component associated with the client device; and the content type includes a non-AR content type and the content includes non-AR content.
However, Molnar further discloses:
determining the content type includes: determining, at least one of based at least in part on the content profile, that the user profile indicates a preference for non-augmented reality ("AR") content; or based at least in part on the device profile, that: the client device is not capable of presenting AR content; or the application does not have access permission to at least one component associated with the client device (i.e. determining if user selects 2D or 3D content, if the device is capable of displaying 3D content, or if the device has permission to display 3D content) (Molnar: Col. 19 Lines 51-58 “Consequently, rather than exposing the entire API by default directly to web rooms, in various embodiments, the AR Privacy API instead associates a list of one or more permissions granted to each web room (or web page) per APL The trusted renderer component of the AR Privacy API can then dynamically check permissions and either allow or deny access when a web room (or web page) attempts to access a privileged API.” Furthermore, as cited in Col. 14 Lines 46-53 “The browser renderer then interfaces with the AR Privacy API to determine how to execute the animation using what it knows about the room. Further, in various embodiments, the AR Privacy API also makes use of CSS3-based techniques that allow 2D styles to be rendered in 3D using various perspective techniques (e.g., projecting onto a skewed panel, or skewing content projected onto a non-skewed panel).” Furthermore, as cited in Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.” Furthermore, as cited in Col. 17 Lines 12-24 “Table 5 provides various exemplary imprecise screen-local events and properties for a segment component of the AR Privacy API (referred to herein as a "segment API"). Some of these events may not be available when the segment API uses the semantic annotation component of the AR Privacy API, as they may depend on a particular "screen" capability that is not present on all "screens." As with other properties and events, some or all of these properties and events may provide potentially sensitive information. Consequently, in various embodiments, the AR Privacy API either allows or denies elevated privileges (depending upon automatic or user specified privacy settings) for web pages to access those properties and events.”); and 
the content type includes a non-AR content type and the content includes non-AR content  (i.e. certain screens or applications are capable of AR presentation but unless user gives permission for web browser to become an AR “web room” then it will become a 2D rendering of a regular webpage) (Molnar: Col. 23 Lines 42-51 “To address this issue, the AR Privacy API uses "iframe permissions." In general, these permissions allow a web page to grant iframes from particular content origins access to the trusted renderer of the AR Privacy API, but it cannot transfer its privileges to that content origin. Rather, each iframe content origin requests permissions just like its parent page. If the web page fails to grant a content origin access to the trusted renderer of the AR Privacy API, its pages will not see the trusted renderer of the AR Privacy API, and will think that it is displayed in a regular 2D browser.” Furthermore, as cited in Col. 17 Lines 12-24 “Table 5 provides various exemplary imprecise screen-local events and properties for a segment component of the AR Privacy API (referred to herein as a "segment API"). Some of these events may not be available when the segment API uses the semantic annotation component of the AR Privacy API, as they may depend on a particular "screen" capability that is not present on all "screens." As with other properties and events, some or all of these properties and events may provide potentially sensitive information. Consequently, in various embodiments, the AR Privacy API either allows or denies elevated privileges (depending upon automatic or user specified privacy settings) for web pages to access those properties and events.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Molnar’s determining the content type includes: determining, at least one of based at least in part on the content profile, that the user profile indicates a preference for non-augmented reality ("AR") content; or based at least in part on the device profile, that: the client device is not capable of presenting AR content; or the application does not have access permission to at least one component associated with the client device; and the content type includes a non-AR content type and the content includes non-AR content to Nguyen’s receiving, from a second application executing on a second client device, a second request for an advertisement that is to be presented by the second client device through the second application, wherein the second request includes a second current device characteristic of the second client device.  One of ordinary skill in the art would have been motivated to do so because it “allows existing or new applications and web browsers to use various content rendering abstractions to protect user privacy with respect to a wide range of web-based immersive augmented reality (AR) scenarios.” (Molnar: Col. 2 Lines 9-12).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2013/0290876 to Anderson for disclosing methods and apparatus to produce augmented reality representations across multiple devices are described. In one example, operation include generating a virtual object, generating a reality space including a first display, and presenting the virtual object in the reality space including the first display on a second display. Further operations include tracking a location of the virtual object in the reality space as the virtual object moves through the reality space, updating the presentation of the virtual object on the second display using the tracked location, and presenting the virtual object on the first display when the tracked location of the virtual object coincides with the location of the first display in the reality space.
U.S. Publication 2015/0046252 to Hart for disclosing an augmented reality device may consist of at least a controller, memory, and at least one screen. The augmented reality device can be configured to display an augmented reality digital content only when a user is oriented a physical location where the augmented reality digital content is anchored. The augmented reality device may be configured with at least one network adapter that wirelessly connects to a remote server where the augmented reality digital advertising content is stored.
U.S. Publication 2019/0107935 to Spivack for disclosing a method, which may be implemented on a system, to generate a mixed reality environment associated with a physical location. The mixed reality environment can include, a photorealistic representation of a physical environment associated with the physical location and/or a virtual world having a virtual object. The virtual object can, in one embodiment, be a portal virtual object is interacted with in the mixed reality environment to traverse into or out of another reality. A human user can be enabled to discover relevant objects in the other reality through physical exploration of the physical location and areas surrounding the physical location and/or digital exploration in the other reality environment through digital navigation via a user interface of the other reality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
November 3, 2022